139 F.3d 905
NOTICE: Ninth Circuit Rule 36-3 provides that dispositions other than opinions or orders designated for publication are not precedential and should not be cited except when relevant under the doctrines of law of the case, res judicata, or collateral estoppel.Robert Lee GRIFFIN, aka:  Robert L. Griffin, Petitioner-Appellee,v.Gary PENROD, Sheriff, of San Bernardino County, Respondent-Appellant,andDaniel E. Lungren, Attorney General, of the State ofCalifornia, Respondent.
No. 96-55172.
United States Court of Appeals, Ninth Circuit.
Feb. 13, 1998.Argued and Submitted Oct. 7, 1996.Submission Withdrawn Oct. 22, 1996.Resubmitted Feb. 5, 1997.Submission Withdrawn Aug. 11, 1997.Resubmitted Feb. 13, 1998.

Appeal from the United States District Court for the Central District of California Mariana R. Pfaelzer, District Judge, Presiding.
Before WALLACE, SNEED, and RYMER, Circuit Judges.

ORDER

1
Gary Penrod, the Sheriff of San Bernardino County, California, appeals from the district court's order granting a writ of habeas corpus to Robert Lee Griffin.  The district court had jurisdiction under 28 U.S.C. § 2254.  We have jurisdiction over this timely appeal pursuant to 28 U.S.C. §§ 1291 and 2253.  We withdrew submission pending en banc review of the case cited below.  We now submit this appeal for decision.  For the reasons stated in Santamaria v. Horsley, No. 95-16991, slip op. 493 (9th Cir.  Jan. 16, 1998) (en banc), we reverse.


2
REVERSED.